Citation Nr: 1746789	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  08-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for skin rash, to include as secondary to in-service exposure to herbicides and/or environmental toxins.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran has many years of service in the Kentucky Army National Guard.  He had a period of active duty for training (ACDUTRA) from September 1980 to January 1981.  He also had active duty in the U.S. Army from December 2004 to February 2006.  During a portion of that time (from February 2005 to January 2006), he was stationed in Iraq and earned a Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Veteran requested a hearing and one was scheduled in September 2009.  The Veteran withdrew his request for a hearing in July 2009.

When this case was before the Board in December 2011, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

In the December 2011 remand, the Board noted that a statement of the case had not been issued for the entitlement to a higher evaluation for posttraumatic stress disorder (PTSD).  The RO issued a statement of the case for this issue in December 2014, but the Veteran did not submit an appeal.  Therefore, this issue is not before the Board.


FINDING OF FACT

A skin disorder was not manifest in service; skin disorders are unrelated to service, and did not result from undiagnosed illness shown during active service.





CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active service, nor may it be presumed to be related to service, to include that in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA).  A VA examination has been conducted.  The Veteran was afforded an appropriate VA examination.  The examiner had access to and reviewed the claims file.  An etiology opinion was provided which was supported by adequate rationale.  

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Applicable laws and regulations

The Veteran is contending that service connection is warranted for a skin rash. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1); 81 FR No. 200, pp. 71382-71384 (October 17, 2016).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317 (a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

III.  Analysis

The Veteran claims that he has had skin rashes since service.  He alleges various etiologies for his skin rash including insecticides in his uniforms to prevent bugs and ticks, spraying around his tent that would come into the tent through vents, and burn pit smoke or chemicals.  See June 2011 statement by Veteran.  

The Veteran has been diagnosed with several skin diagnoses during the appeal period including: mild recurrent dermatitis, cellular histiocytoma of the upper back, keratotic papules of the trunk and extremities, pigmented macules and papules of trunk and extremities, pigmented nodule of the eft upper mid back, dermatofibroma, sclerosing hemangioma and small sebaceous cyst of the left back/shoulder.  

In December 2011, the Board remanded the case for further development of the Veteran's exposure to certain contaminants during his service in Iraq.  Unfortunately, the Veteran did not provide further information when asked and additional records pertaining to his exposure were not able to be obtained.  

The Veteran underwent a VA skin examination in June 2017.  The examiner diagnosed the Veteran with actinic keratosis/seborrheic keratosis and scattered nevi.  The Veteran reported to the examiner that he had a rash with blisters and lesions when he returned from Iraq.  He noted that he worked in Abu Ghraid Prison which was built on a landfill.  He also noted that there were dead birds on the ground at the prison.  He explained that he wore long-sleeves the whole time in Iraq and had relatively very little sun exposure to his arms or skin due to uniform requirements.  That examiner noted that the skin condition was gone currently and the only skin conditions present at the time of the examination were nevi's, actinic keratosis, and seborrheic keratosis.  The Veteran reported that his arms and elbows will be very itchy.  The Veteran works on a farm and his arms, neck and other sun-exposed areas are very dark and sun-exposure was shown from today's examination.  He has no more blisters since 2006-2007, however the rash remained itchy, and he used triamcinolone cream to treat his skin nearly daily which was effective.  He has not seen a dermatologist since 2007 and his primary care physician prescribes his skin medication/cream.  

The examiner reviewed the Veteran's service treatment records, conducted a dermatology history and conducting a full skin examination.  The examiner explained that the scatter nevi's, actinic keratosis and seborrheic keratosis are all due to sun-exposure and are extremely consistent on physical examination with sun-tanned areas on the Veteran.  The examiner noted that there are almost no lesions over the non-sun-exposed areas such as the buttocks, lower back, abdomen, inguinal thighs, and inner thighs.  The examiner explained that if a skin condition was due to a chemical exposure or toxins or burn pit, then it would be systemic and over all areas of the body which is not the case for this Veteran.  The examiner also noted in detail each diagnosis of the skin and used the Board's remand language in the clarification.  For "pigmented macules and papules of trunk and extremities-pigmented nodule left upper mid back", the examiner diagnosed these as scatted nevi's.  The major risk factor for these is sun exposure during childhood, especially when intense and intermittent.  As for "mild recurrent dermatitis," the examiner diagnosed this as actinic keratosis and noted that it is most often in adults with fair skin.  Chronic sun exposure is a major risk factor for the development of these lesions and is found in the sun-exposed areas as they are for this Veteran.  "Keratotic papules of the trunk and extremities" is described by the examiner as seborrheic keratosis.  They usually develop after the age of 50 but can be found in younger adults.  There is a genetic predisposition to develop a high number of seborrheic keratosis, although the precise inheritance pattern is unknown.  The pathogenesis is incompletely understood, however, there is evidence to suggest a role of cumulative UV radiation exposure.  It can cause itching which is what this Veteran experiences.  

The examiner concluded that the Veteran's skin conditions have been identified and the etiology has been attributed to sun-exposure.  The examiner found that they are not due to chemical/toxin exposure because the distribution of lesions is only to sun-exposed areas.   The examiner concluded with confidence that the Veteran's three skin conditions are not related to military service or exposure to chemical/toxins nor to any "burn pits" or herbicides.  The examiner opined that it was less likely than not that scattered nevi, seborrheic keratosis and actinic keratosis were related to or incurred from military service including exposure to toxin/chemicals to include Abu Ghraib Prison and escort duties in Iraq.

As an aside, the examiner noted that the Veteran had unrelated cellular histiocytoma of the upper back, dermatofibroma, sclerosing hemangioma ("blood blisters") and small sebaceous cyst on left back/shoulder removed from his shoulder region by dermatology in December 2007 that were unrelated to current conditions.  Biopsies after their removal in December 2007 did not show cancer or anything remarkable.  Furthermore, these other skin diagnoses were not claimed by the Veteran.  The Veteran's original claim in February 2006 as well as statements by the Veteran assert service connection for his skin rash which has been addressed by the June 2017 VA examiner.

In terms of the Veteran's statements, the Veteran's report of when his rash began varies.  In the May 2006 Post-Deployment Health Reassessment, he noted exposure to insect repellent, paints, industrial pollution, sand/dust, tent heater smoke, solvents, smoke from oil fire and burning trash or feces, environmental pesticides, pesticide-treated uniforms but did not report skin disease or rashes.  When asked if he had any symptoms now or did he develop them at any time during deployment, the Veteran specifically noted "no" to skin diseases or rashes.  An August 2007 treatment record notes the Veteran reported that his skin rash started a month before he left Iraq.  The Veteran reported a recurrent rash on arms and legs that started in Iraq.  See September 2006 VA treatment record.  In contrast, the Veteran told the June 2011 VA examiner that the rash began when he returned from Iraq.  To the extent that the Veteran asserts that his skin rash is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then; however, the Veteran's statements of when his rash began vary.  As a result, reduced probative value is attributed to the Veteran's self-reported medical symptomology.  In addition, the Veteran is not competent to render an opinion as to the cause or etiology of these current diagnoses because he does not have the requisite medical knowledge or training in skin disorders, and because these matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007).  Also, the June 2011 examiner who is a trained medical professional found that the Veteran's skin disorders have been found to be due to sun exposure.  The examiner noted that the Veteran worked on a farm and that the Veteran reported that he had little sun exposure in Iraq to certain areas on his body like his arms due to uniform requirements.

In terms of other medical opinions that address etiology of his skin disability, the Veteran was diagnosed with skin lesion, possible dermatitis secondary to exposure in military.  See November 2010 VA treatment record.  The physician used a question mark to show uncertainty of the relationship between the skin rash and the Veteran's exposures during service.  The Board does not find this opinion to be probative as it is speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v.Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed skin rash disorder.  The most competent and probative evidence of record does not etiologically link the skin disorders to service or any incident or exposure therein.  Rather the June 2017 examiner opined that it was less likely as not that the Veteran's skin disorder was related to the Veteran's military service.  Instead, the examiner found that his skin disabilities were related to sun exposure and noted that the Veteran reported that he had very little sun exposure in Iraq due to uniform requirements.  In assigning a high probative value to this opinion, the Board notes that the June 2017 examiner reviewed the claims file, obtained a history from the Veteran including his in-service exposures, and conducted a complete skin examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds that VA physicians opinions to be of greater probative value than the lay statements of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  This presumption does not apply in this case as the Veteran's skin disorders have been diagnosed and etiology has been determined.  38 C.F.R. § 3.317 (a).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran's skin disabilities are not listed under § 3.309(a).  Therefore, §3.303(b) does not apply in this case.

The Veteran's skin diagnoses are also not considered a chronic disability under 38 C.F.R. §§ 3.307 and 3.309.  

The grant of service connection requires competent evidence to establish the Veteran's diagnoses and, as in this case, relate them to service.  The preponderance of the evidence is against finding that the Veteran's skin disorders are related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a skin rash is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


